Citation Nr: 1024575	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-06 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
the service-connected left upper extremity neurological 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected bilateral non-proliferative retinopathy 
with cataracts.  

3.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), claimed as secondary to the service-connected 
diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to the service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected diabetes mellitus.

6.  Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include anxiety and depression, claimed 
as secondary to the service-connected disability.  

7.  Entitlement to special monthly compensation based on loss of 
use of a creative organ. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1969.  His decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions by the RO.  

An August 2008 decision by the RO assigned an increased rating of 
10 percent for the service-connected bilateral eye disability, 
effective on December 13, 2004, the date of the Veteran's initial 
claim.  

Inasmuch as a rating higher than 10 percent for the service-
connected eye disability available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for a higher rating, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in March 2010, and before a Hearing 
Officer at the RO in May 2009. Transcripts of both hearings are 
of record.

The issues of an increased initial rating for the service-
connected bilateral non-proliferative retinopathy with cataracts 
and service connection for hypertension and an innocently 
acquired psychiatric disorder are addressed in the REMAND portion 
of this document and are being remanded to the RO.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues decided hereinbelow has been accomplished.  

2.  The service-connected left upper extremity neurological 
disability is not shown to be productive of more than moderate 
incomplete paralysis of the median nerve.

3.  The service-connected diabetes mellitus is not shown to have 
caused or aggravated the Veteran's BPH.  

4.  The service-connected diabetes mellitus is not shown to have 
caused or aggravated the Veteran's erectile dysfunction.  

5.  The Veteran is not shown to experience the loss of use of a 
creative organ as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected left upper 
extremity neurological disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.124a including Diagnostic Codes (DCs) 8515, 8615, 8715 
(2009).

2.  The Veteran's disability manifested by BPH is not proximately 
due to or the result of the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).  

3.  The Veteran's disability manifested by erectile dysfunction 
is not proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).  

4.  The claim for SMC based on loss of use of a creative organ 
must be denied by operation of law.   38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.§ 3.350 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, the 
degree of disability, and the effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the issues decided 
hereinbelow has been accomplished.  

As to VA's duty to notify for the increased rating claim, the 
appeal arises from the Veteran's disagreement with the initial 
evaluation following the grant of service connection for a left 
upper extremity neurological disability.

The United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims (Court) 
have held that once the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice nor is there prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As a final matter, the Board notes that the Veteran was not 
provided notification pursuant to the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
Vazquez-Flores was recently vacated by the United States Court of 
Appeals for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).  

With respect to the service connection issues on appeal, a letter 
dated in January 2006 provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a claim 
for service connection on a direct and secondary basis, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by VA, 
and the need to advise VA of or submit any further evidence that 
pertained to the claim.  

Additionally, in an April 2010 letter, he was advised of how 
disability ratings and effective dates were assigned.  

Although the April 2010 notice was not sent until after the 
initial rating denying the claims, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his service connection claims are being denied; 
accordingly, disability ratings and effective dates will not be 
assigned.  Moreover, the Veteran has not alleged any prejudice in 
terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post service VA and private treatment 
records, the Veteran's statements and testimony, and VA 
examination reports dated in February 2005, May 2006, November 
2007, July 2009 and October 2009.

An agent acting on behalf of the Veteran's attorney during his 
personal hearing argued that the VA examination as to the claim 
for BPH was inadequate, as the examiner did not provide an 
opinion with respect to aggravation.  However, as will be noted, 
the May 2006 VA examiner specifically addressed this matter.

Moreover, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
because they describe the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)) (internal quotations omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 4.3 
(2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126-127.

The Veteran's statements are deemed competent with regard to the 
description of the symptoms of his disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). However, these statements must 
be considered with the clinical evidence of record in conjunction 
with the pertinent rating criteria.  

The Veteran's left upper extremity neurological disability is 
currently 20 percent disabling under DC 8515.

Diagnostic Code 8515 provides ratings for paralysis of the median 
nerve. Diagnostic Code 8515 provides that mild incomplete 
paralysis is rated 10 percent disabling on the major side and 10 
percent on the minor side; moderate incomplete paralysis is rated 
30 percent disabling on the major side and 20 percent on the 
minor side; and severe incomplete paralysis is rated 50 percent 
disabling on the major side and 40 percent on the minor side.

In this case, the evidence (e.g, the March 2010 hearing 
transcript) shows that the Veteran is right-handed.  
Consequently, for rating purposes, the left arm is the minor 
side.  38 C.F.R. § 4.69.  

Complete paralysis of the median nerve, with the hand inclined to 
the ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the thumb 
at right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, is rated 70 percent disabling on the major 
side and 60 percent on the minor side.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, 
states that the evaluation of the same disability under various 
diagnoses is to avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both the 
use of manifestations not resulting from service- connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  Id.

The medical findings relating to the service-connected left upper 
extremity neurological disability include those reported as part 
of the February 2005, November 2007, July 2009 and October 2009 
VA examinations.  

At the time of the February 2005 VA examination, the Veteran 
reported that his peripheral neuropathy began in 2003 and caused 
pain in his left shoulder and hand, as well as occasional 
weakness or fatigue.  He also complained of numbness in the 
little, ring and index finger in the left hand, as well as 
difficulty reaching with his left arm.  

On examination, the Veteran's pulses were 1+ in the left hand, 
and sensation was present.  Ankle brachial index (ankle-to-arm 
systolic blood pressure ratio) was normal.  The examiner 
diagnosed "subjective symptoms" of neuropathy of the left hand.  

During the November 2007 VA examination, the Veteran reported 
having left hand stiffness and numbness, with paresthesias to the 
third, fourth and fifth digits of the lateral left hand.  A motor 
examination was normal.  His sensory function testing revealed 
decreased light touch in the lateral left hand, particularly the 
superficial nerves over the lateral left hand and dorsal fifth 
metatarsal region.  The examiner diagnosed peripheral neuropathy.  
 
During a January 2008 EMG consultation, the Veteran reported 
having some pain in his left hand beginning around 2003 that had 
since improved.  He had continued symptoms of left hand numbness 
which were worse at night.  

The Veteran denied any significant weakness, neck or low back 
pain, radicular symptoms, or bowel or bladder dysfunction.  An 
examination revealed the Tinel's sign over the carpal tunnel was 
positive on the left; the cubital tunnel and Phalen sign were 
negative.  

The EMG testing revealed "mild to moderate" peripheral sensory-
motor polyneuropathy, with superimposed focal compressive 
neuropathy, i.e. left median nerve at the wrist of "moderate" 
severity without evidence of denervation.  

During the July 2009 VA examination, the Veteran reported having 
paresthesias, loss of sensation and pain just above the left 
wrist.  An extremity examination was normal, with normal 
temperature, color and radial pulse.  There were no trophic 
changes or ulcers of the left upper extremity.  Neurologic 
examination revealed no motor loss, and the deep tendon reflex 
testing was normal.  The left cranial nerve was normal.  Sensory 
loss was present.  The examiner diagnosed peripheral neuropathy.  

In October 2009, a VA examiner clarified the Veteran's left upper 
extremity diagnoses, indicating that both peripheral neuropathy 
and carpal tunnel syndrome were present.  

During the March 2010 hearing, the Veteran testified that his 
left upper extremity caused problems with dexterity, 
fatigability, strength and his ability to grip objects.  

Based on the evidence, which shows no more than moderate 
incomplete paralysis, neuritis or neuralgia of the left upper 
extremity, a schedular rating in excess of 20 percent is not 
warranted in this case.

The Veteran's attorney has argued that the Veteran should be 
assigned separate ratings for his left upper extremity peripheral 
neuropathy and carpal tunnel syndrome.  However, the 
symptomatology for these two conditions is identical, and to 
separately rate these disabilities would constitute prohibited 
pyramiding.  
See 38 C.F.R. § 4.14 (2009).  

Additionally, there is no showing that the Veteran's service- 
connected left upper extremity disability is so exceptional or 
unusual a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability has 
not been shown to markedly interfere with employment, to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



III.  Secondary service connection 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected disability 
by a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical nexus 
evidence establishing a connection between the current disability 
and the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  

The Veteran, through his statements, has limited the issues on 
appeal to service connection on a secondary basis.  See, e.g., 
the May 2009 DRO hearing transcript.

With respect to Wallin element (1), the Veteran is currently 
diagnosed with BPH and erectile dysfunction.  Wallin element (1) 
is accordingly satisfied for the claims.  

With respect to Wallin element (2), service-connected disability, 
the Veteran is service-connected for diabetes mellitus.  Wallin 
element (2) is accordingly satisfied.  

With respect to Wallin element (3), the May 2006 VA examiner, who 
reviewed the claims folder in its entirety, opined that there was 
no relationship between the Veteran's service-connected diabetes 
mellitus and the claimed BPH or erectile dysfunction, to include 
on the basis of aggravation, as BPH was part of the natural aging 
process and the Veteran's erectile dysfunction was due to low 
levels of testosterone.

The Veteran in this regard has presented no competent medical 
opinion to support his lay assertions in linking with the BPH or 
erectile dysfunction to the service-connected diabetes mellitus.  

In addition to the medical evidence, the Board has considered the 
Veteran's written assertions; however, none of this evidence 
provides a basis for allowing the claim.  

It is now well settled that lay persons without medical training, 
such as the Veteran and his representative, are not qualified to 
render medical opinions regarding matters such as etiology of 
disease, which call for specialized medical knowledge.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  

The Board must accordingly find, because there is no legally 
sufficient medical opinion establishing a nexus between the 
Veteran's current BPH and erectile dysfunction and his service-
connected diabetes mellitus, Wallin element (3) has not been met, 
and the appeal must be denied.  


IV.  SMC

SMC benefits are payable if a Veteran, as the result of service-
connected disability, has suffered the anatomical loss or loss of 
use of a creative organ.  38 C.F.R. § 3.350(a); 38 U.S.C.A. § 
1114(k).

Upon review of the medical evidence, the Board concludes that the 
Veteran is not shown to experience the loss of use of a creative 
organ due to a service-connected disability.  

The May 2006 VA examiner opined that the Veteran's ED was less 
likely due to his service-connected diabetes mellitus.  
Therefore, entitlement to SMC is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  

However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  



ORDER

An initial rating in excess of 20 percent for the service-
connected left upper extremity neurological disability is denied.  

Service connection for BPH, as secondary to the service-connected 
diabetes mellitus, is denied.  

Service connection for erectile dysfunction, as secondary to the 
service-connected diabetes mellitus, is denied.  

The claim for SMC benefits based on loss of use of a creative 
organ is denied under the law.




REMAND

With respect to the service-connected bilateral non-proliferative 
retinopathy with cataracts, the Board notes that, during his 
March 2010 hearing, the Veteran testified that additional records 
from the WVU Eye Institute are available.  

Accordingly, the records from the WVU Eye Institute must be 
associated with the claims file prior to the Board rendering a 
decision.  

With respect to the claim for an innocently acquired psychiatric 
disorder, the Board finds this issue must be remanded in light of 
the recent Court decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

In Clemons, the Court held that the scope of a claim should be 
construed based on the reasonable expectations of a non-expert, 
self-represented claimant, and the evidence developed during the 
claims process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all the 
information he submits or VA obtains in support of the claim.  

Therefore, if a Veteran claims service connection for a specific 
disorder, any disorder reasonably encompassed by the Veteran's 
claim must be considered.

Here, the Veteran has principally described his claim as a claim 
for PTSD.  However, there is no diagnosis of PTSD of record and 
his claim was denied on this basis.  Nonetheless, the record 
includes diagnoses of anxiety and depression.

Accordingly, the Board finds that the Veteran's claim of service 
connection for PTSD encompasses a claim for an acquired 
psychiatric disability other than PTSD, as reflected on the title 
page.

Therefore, RO should arrange for the Veteran to undergo a VA 
examination to determine the nature and likely etiology of his 
claimed psychiatric disorder to include anxiety and depression.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Finally, with respect to the claim for hypertension, the report 
of the May 2006 VA examination indicated that the Veteran's 
hypertension was not caused by his service-connected diabetes 
mellitus type II.  

However, the examiner, in this report, did not render an etiology 
opinion regarding whether the Veteran's service-connected 
diabetes mellitus may have aggravated his hypertension.  See 
Allen, supra.  Accordingly, a supplemental opinion addressing 
this matter must be obtained.

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  

The RO's letter should identify what 
evidence is ultimately his responsibility 
to obtain.  The RO should ensure that its 
letter meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  The RO should take appropriate steps to 
obtain all treatment records from the WVU 
Eye Institute from September 2006 to the 
present, as well as any other records 
identified by the Veteran, and associate 
those records with the claims file.  

All attempts to fulfill this development 
must be documented in the claims file.  If 
the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile.  The Veteran 
should be informed of same in writing.  

3.  Thereafter, the RO should schedule the 
Veteran for a VA examination with a 
psychologist or psychiatrist to determine 
the nature and likely etiology of his 
claimed psychiatric disorder.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims file, including 
a complete copy of this REMAND, and 
acknowledges such review in the examination 
report. 

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  

Then, based upon the results of the 
examination, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that the Veteran has 
psychiatric disability that was incurred 
during the Veteran's active service or is 
etiologically related to his active 
service.  

The examiner should also opine as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the Veteran's service-connected 
conditions, to include diabetes mellitus, 
have aggravated the Veteran's psychiatric 
disorder.  If so, the examiner should state 
an opinion, if possible, regarding the 
level of incremental increase in the 
Veteran's psychiatric disorder aggravated 
by the service-connected condition(s).  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  The RO should arrange for the Veteran's 
claims folder to be reviewed by the 
examiner who prepared the May 2006 VA 
examination report (or a suitable 
substitute if such examiner is 
unavailable), for the purpose of preparing 
an addendum that addresses whether the 
Veteran's service-connected conditions, and 
in particular diabetes mellitus, have 
aggravated his hypertension.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
examiner, and the examiner's report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
The examiner should specifically answer the 
following question:  

Is it at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's service-connected conditions, to 
include diabetes mellitus, have aggravated 
the Veteran's hypertension?  If so, the 
examiner should state an opinion, if 
possible, regarding the level of 
incremental increase in the Veteran's 
hypertension aggravated by the service-
connected condition(s).  

If the examiner is unable to provide the 
requested information, the examiner should 
so indicate.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should 
readjudicate the remaining issues on 
appeal, in light of all pertinent evidence 
and legal authority.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his attorney a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


